DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/16/2021.
Applicant's election with traverse of claims 15-20 in the reply filed on 04/16/2021 is acknowledged.  The traversal is on the ground(s) that all the independent claims recite similar features.  This is not found persuasive because as stated in the restriction requirement, Invention 1 (Claims 1-7) featured a method for publishing a catalog of advertisements to an attention application after receiving a request, Invention 2 (Claims 8-14) featured a system for providing attention analytics to analytics consumers, and Invention 3 (Claims 15-20) featured a method for an attention application receiving a catalog of advertisements and then displaying a matched ad.  Further, Claim 15 is not an “apparatus for carrying out the process” since 1) claim 15 is a method claim, and 2) the process of claim 15 differs from the processes of independent claims 1 and 8.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites (additional elements crossed out): 
A method of privacy user classification, the method comprising:
consuming media content 
receiving an ad catalog 
matching an ad from the catalog of ads 
displaying the ad from the catalog of ads
In other words, the invention is drawn to the creating a locally known user profile, matching an ad from a received set of ads with the profile, and displaying the matched ad.
The above limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers interactions between humans to perform an advertising activity. That is, other than reciting the steps as being performed by an “attention application”, nothing in the claim elements precludes the steps from being performed by humans performing advertising activity activities.  The claim, but for the “attention application” language describes a method of matching and displaying an ad from received set of ads based on a user profile (i.e. an advertising activity).  If a claim limitation, under its broadest reasonable interpretation, covers advertising activities, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claims only recite the additional element of an “attention application” to perform the steps.  This additional element is recited at a high level of generality (see at least Paras. [0002], [0018]-
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an “attention application” to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Therefore the claim is not found to be patent eligible.
Claims 16-20 are dependent on claim 15, and include all the limitations of claim 15.  Therefore, they are also found to be directed to an abstract idea.  The dependent claims have not been found to integrate the judicial exception into a practical application, or provide significantly more than the abstract idea since they merely serve to further narrow the judicial exception.  Claim 16 merely further defines the ads of the ad catalog.  Claim 17, 19, and 20 merely further define the judicial exception.  Claim 18 merely recites yet another judicial exception since the concept of zero-knowledge proof is a mathematical method (see attached NPL).  Therefore, the dependent claims are found to be directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 15, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodialam (US 2013/0060601) in view of Kim (US 2002/0052925).
Regarding claim 15, Kodialam discloses a method of privacy user classification, the method comprising:
Consuming media content via an attention application to yield a user classification, the user classification being local to the attention application.  Kodialam discloses the creation of a profile based on websites that a user has visited (see at least Paras. [0024]-[0026]).
Kodialam also discloses receiving an ad catalog at the attention application.  Kodialam discloses user devices receiving candidate advertisements (see at least Para. [0014], Claims 1-2).
Kodialam also discloses:
 matching an ad from the catalog of ads at the attention application based at least in part on the user classification; and
Displaying the ad from the catalog of ads at the attention application
Kodialam discloses a user device choosing, from a loaded set of ads, an ad that satisfies a profile, and displaying the ad to the user (Para. [0014]).
Although Kodialam discloses the matching of an ad to a profile, which would strongly imply the use of some categorization, Kodialam does not explicitly disclose the ad catalog including a plurality of ads classified according to a taxonomy.  Kim teaches a system that features an e-catalog of advertisements which includes information that includes categorization (Para. [0043]).  It would have been obvious to one of ordinary 
Regarding claim 16, Kodialam discloses the method of claim 16, wherein the ads in the catalog do not include persistent state trackers.  Kodialam discloses user devices receiving candidate advertisements (see at least Para. [0014], Claims 1-2).  The Examiner asserts that since the prior art makes no mention of persistent state trackers being included with the loaded advertisements, that the limitation is disclosed.
Regarding claim 19, Kodilama does not explicitly disclose the method of claim 16, wherein the displaying operation is timed to occur after a user of the attention application has completed a task on the attention application.  Kodialam discloses the creation of a profile based on websites that a user has visited (i.e. completed task), and displaying an ad based on the profile (Paras. [0014], [0024]-[0026]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodialam (US 2013/0060601) in view of Kim (US 2002/0052925), and in further view of Eggleston (US 2015/0161649)
Regarding claim 17, Kodialam and Kim do not explicitly disclose the method of claim 16, further comprising:
Determining an output of the consuming media content operation that is not available to yield the user classification.  Eggleston teaches a system wherein the information collected in a profile is controlled by the user (Para. [0016]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodialam (US 2013/0060601) in view of Kim (US 2002/0052925), and in further view of Zapata (US 2009/0030778)
Regarding claim 18, Kodialam and Kim do not explicitly disclose the method of claim 16, wherein ad impressions are confirmed via a zero-knowledge proof that does not reveal identity of a user.  Kodialam discloses providing the number of users that have viewed an ad (see at least Para. [0059]).  However, Kodialam does not disclose confirming this information via a zero-knowledge proof.  Zapata teaches a system that features the verification of data via zero-knowledge proofs (Para. [0089]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kodialam and Kim to utilize the teachings of Zapata since it would provide statements about a user’s information without identifying the user’s information (Para. [0073]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodialam (US 2013/0060601) in view of Kim (US 2002/0052925), and in further view of Soicher (US 2008/0221986)
Regarding claim 20, Kodialam and Kim do not explicitly disclose the method of claim 16, further comprising:
Receiving a reward of a digital asset, an amount of the reward being based on attention paid to the ad from the catalog of ads.  Soicher teaches a system that provides 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KYLE G ROBINSON/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681